             Case 1:20-cv-03066-SDA Document 35 Filed 03/31/21 Page 1 of 2




                               MORRISON MAHONEY LLP
                                              COUNSELLORS AT LAW

Demi Sophocleous                               WALL STREET PLAZA
                                                                           MASSACHUSETTS
                                                                                           ϯͬϯϭͬϮϬϮϭ
                                                                                            NEW HAMPSHIRE
Direct Phone: 212-428-2498                  88 PINE STREET, SUITE 1900                     MANCHESTER
                                                                           BOSTON
Direct Fax: 646-576-8913                   NEW YORK, NEW YORK 10005        FALL RIVER
dsophocleous@morrisonmahoney.com                    212-825-1212                           NEW JERSEY
                                                                           SPRINGFIELD
                                             FACSIMILE: 212-825-1313                       PARSIPPANY
                                                                           WORCESTER
Robert E. Brann                                                                            NEW YORK
                                                                           CONNECTICUT
Direct Phone: 646-870-1743                                                                 NEW YORK
                                                                           HARTFORD
Direct Fax: 646-588-0212
                                                                           ENGLAND         RHODE ISLAND
rbrann@morrisonmahoney.com
                                                                           LONDON          PROVIDENCE


                                                           March 30, 2021
                                                 ZĞƋƵĞƐƚ'ZEd͘dŚĞŽƵƌƚǁŝůůƌĞĨĞƌƚŚŝƐĐĂƐĞ
Via Electronic Filing                            ƚŽŵĞĚŝĂƚŝŽŶďǇƐĞƉĂƌĂƚĞKƌĚĞƌ͘ŝƐĐŽǀĞƌǇ
                                                 ĚĞĂĚůŝŶĞƐĂƌĞĂĚũŽƵƌŶĞĚĂƐĨŽůůŽǁƐ͗ĞǆƉĞƌƚ
The Honorable Stewart D. Aaron                   ĚŝƐĐŽǀĞƌǇŶŽǁĚƵĞ:ƵŶĞϮϮ͕ϮϬϮϭ͖ĨĂĐƚĚŝƐĐŽǀĞƌǇ
Daniel Patrick Moynihan United States Courthouse ĂŶĚĂůůĚŝƐĐŽǀĞƌǇŶŽǁĚƵĞ:ƵůǇϮϯ͕ϮϬϮϭ͖ƚŚĞĐĂƐĞ
500 Pearl Street
                                                 ŶŽǁƐŚĂůůďĞƚƌŝĂůƌĞĂĚǇďǇĞĐĞŵďĞƌϭϯ͕ϮϬϮϭ͘
Courtroom 21A
New York, NY 10007-1312                          ^KKZZ͘
                                                 ĂƚĞĚ:DĂƌĐŚϯ1͕ϮϬϮϭ
                  Re:        Rochez, et ano. v. BJ’s Wholesale Club Inc.
                             1:20-cv-03066-SDA

                  JOINT DISCOVERY STATUS LETTER AND FORMAL
                  REQUEST FOR SUBMISSION AND TRANSFER TO THE
                  SDNY’S MEDIATION PROGRAM

Dear Magistrate Judge Aaron:

        Our office represents the defendant, BJ’s Wholesale Club, Inc., in the above-referenced
action. We submit this joint discovery letter - which has been reviewed and approved by
plaintiffs’ counsel - pursuant to Your Honor’s initial Case Management Plan dated May 13,
2020, as well as the subsequent joint discovery letters submitted in this action. Moreover, we
jointly submit this letter as a formal request for submission and transfer of the case into the
SDNY’s Mediation Program. The parties have already engaged in preliminary settlement
discussions and both offices believe mediation through the Court will prove useful in getting this
case closer to an amicable resolution.

       At present, there are no outstanding demands for paper discovery from either party. Our
office has been diligently pursuing our client to schedule the deposition of a party witness.
Should the case not be transferred to the Mediation Program, we will undertake every effort to
have a witness produced for a deposition in accordance with your prior discovery directives.

      The parties’ primary goal at this time is to have the case submitted to the Mediation
Program in order to foster further settlement negotiations and to eventually settle the case.



1295372v.1
             Case 1:20-cv-03066-SDA Document 35 Filed 03/31/21 Page 2 of 2




MORRISON MAHONEY LLP

March 30, 2021
Page 2


However, in the event that the case is not transferred to the Mediation Program, the parties herein
jointly agree that the following So-Ordered discovery timeline shall continue to be adhered to:

              x   Expert Discovery due by April 23, 2021
              x   Fact Discovery due by May 24, 2021
              x   All Discovery due by May 24, 2021
              x   Prospective Trial Readiness date – October 25, 2021

        We thank Your Honor for your time and consideration of the instant matter.

                                                             Respectfully submitted,

                                                             MORRISON MAHONEY LLP

                                                             Demi Sophocleous
                                                             Demi Sophocleous

                                                             Robert E. Brann
                                                             Robert E. Brann

cc:     Via E-Mail – sfalkoff@rmfwlaw.com
        Steven Falkoff
        Rosenberg Minc Falkoff & Wolff LLP
        Attorneys for Plaintiffs
        122 E. 42nd Street
        New York, NY 10168
        212-697-9280

        Via E-Mail – mediationoffice@nysd.uscourts.gov and First-Class Mail
        Mediation Program
        United States District Court
        Southern District of New York
        40 Foley Square, Suite 120
        New York, New York 10007




1295372v.1
